Grice, Justice.
These two appeals arise from a suit for personal injuries and involve rulings upon the pleadings.
In Case No. 24279, jurisdiction of this court is claimed because of certain constitutional questions as to an ordinance of a municipality. However, such issues fall within the jurisdiction of the Court of Appeals, not of this court. Shipman v. Johnson, 210 Ga. 174 (78 SE2d 515); Beard v. City of Atlanta, 211 Ga. 25 (2) (83 SE2d 594).
In Case No. 24280, no basis for jurisdiction of this court is claimed, and none exists. Therefore, both cases are

Transferred to the Court of Appeals.


All the Justices concur.

Argued September 12, 1967 —
Decided September 21, 1967.
Mitchell & Mitchell, D. W. Mitchell, Jr., for appellant.
McDonald, Longley, McDonald & McDonald, Pittman & Kinney, L. Hugh Kemp, for appellees.